Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, 18-20, drawn to a process, classified in C08G77/10.
II. Claims 14-17, drawn to a product, classified in C08G77/46.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed the product as claimed can be made by a materially different process such as a process as used by Esselborn et al. (US 20100029861), cited in the reasons for allowance.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search in different subclasses would be needed for the two groups and different search terminologies in any database search would be needed.
During a telephone conversation with Eric Myers on 7-26-22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims—
Cancel claims 14-17.
Authorization for this examiner’s amendment was given in an interview with Eric Meyers on 8-9-22.
The following is an examiner’s statement of reasons for allowance: Knott et al. (US 20210253799 ), Wessely et al. (US 20210253780) and Knott et al. (US 20210130551 ), cited by applicants and  Favresse et al. (US 20200377663), Knott et al. (20200055992) and Knott et al. (US 20190040205), cited by the examiner are assumed prior art until proven otherwise. While the process of all of these references bear some similarity to that of the claims, none of them disclose or suggest a process of reacting “an end-equiibrated alpha, omega-diacetoxy polydimethylsiloxane with a mixture comprising at least one polyether polyol and at least one monohydric alcohol”. Esselborn et al. (US 20100029861) produces polyoxyalkylene polysiloxane block copolymers and is unquestionably prior art. However the reference also does not react “an end-equilibrated alpha, omega-diacetoxy polydimethylsiloxane with a mixture comprising at least one polyether polyol and at least one monohydric alcohol”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The last page of applicants IDS of 7-8-22 has not been considered except in as far as the documents have been listed elsewhere in the IDS since the patent applications, patents and PGPUBS have not been listed separately. Note in this regard
37 CFR 1.98  “Content of information disclosure statement” which requires that.
(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY C MULLIS whose telephone number is (571)272-1075.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY C. MULLIS
Primary Examiner
Art Unit 1765




JCM
8-15-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765